 1

 2

 3                                    UNITED STATES DISTRICT COURT
 4                         EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
 5   NATHANIEL MCKINNON,                              Case No.: 18-cv-01124-LJO-SAB
     COURTNEY BOHANAN, EDWARD
 6   DRUM, TIMOTHY GACHES, JOSEPH                     Complaint Filed: August 17, 2018
     PEREZ, LUIS R. SOLIS, et al., on behalf
 7   of themselves and all similarly situated         ORDER FACILITATING NOTICE
     individuals,                                     PURSUANT TO 29 U.S.C. SECTION 216(B)
 8
                               Plaintiffs,
 9
              v.
10
     CITY OF MERCED,
11
                               Defendant.
12

13

14            Before the Court for consideration is the City of Merced and Plaintiffs Nathaniel
15   McKinnon, et al.’s stipulation requesting conditional certification of this lawsuit as a collective
16   action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), for purposes of
17   facilitating notice. ECF No. 28. The Court has reviewed the stipulation and attached proposed
18   notice, ECF No. 28 & 28-1, filed May 29, 2019, along with the supplemental information filed
19   June 14, 2019. ECF No. 32. In light of Campbell v. City of Los Angeles, 903 F. 3d. 1090 (9th Cir.
20   2018), cited in the June 14, 2019 filing, the Court finds that the allegations in the Complaint
21   support conditional certification of a collective action under the FLSA and therefore finds that
22   good cause exists to issue an order pursuant to said stipulation. Accordingly,
23            IT IS HEREBY ORDERED THAT:
24            1. The Court hereby conditionally certifies this lawsuit as a collective action under 29
25                 U.S.C. section 216(b) for purposes of facilitating notice. The FLSA collective action
26                 group shall consist of all current and former non-exempt employees of the City who
27                 worked without regard to holidays, received holiday in lieu payments, and worked
28                 statutory overtime within the same work period they received holiday in lieu pay at
                                                       1
30
                                                 Proof of Service
     8896800.1 ME015-028
31
 1                any time from the earlier of 1) three years prior to the date each individual first

 2                appeared in the action as a plaintiff or 2) three years prior to May 22, 2019, for each

 3                individual who receives a collective action notice and opts in during the agreed upon

 4                opt-in period, and excluding current and former members of the City’s Fire Unit.

 5            2. Plaintiff, Nathaniel McKinnon, shall be appointed collective action representative.

 6                Plaintiffs’ counsel Messing Adam & Jasmine LLP, shall serve as counsel for the

 7                collective class.

 8            3. The proposed Notice submitted by the Parties and a copy of which is attached as

 9                Exhibit A (“Notice” or “Notices”), is deemed fair and accurate.
10            4. Notification of this action to potential collective action group members in the manner

11                set forth in subsections (a) through (d) below is appropriate:

12                a. Notification shall be made by sending the Parties’ Notice to all current and former

13                     non-exempt employees of the City who have not yet appeared in the lawsuit as

14                     plaintiffs and who have worked without regard to holidays, received holiday in

15                     lieu payments, and worked statutory overtime within the same work period they

16                     received holiday in lieu pay at any time from three years prior to May 22, 2019,

17                     excluding current and former members of the City’s Fire Unit. Such individuals

18                     shall be collectively referred to as “Putative Collective Action Members.”

19                b. The City shall administer the notification process and will send the Notices by first
20                     class mail to all Putative Collective Action Members within thirty (30) days from

21                     the date of this Order.

22                c. Within seven (7) days after all such Notices are sent, the City shall provide

23                     Plaintiffs’ counsel a list of all Putative Collective Action Members’ names notified

24                     with the certification of compliance and a declaration setting forth the

25                     classifications covering individuals who were provided with Notice.

26                d. A putative plaintiff shall have sixty (60) days from the postmark date of the Notice
27                     to file a Consent To Join with this Court.

28            5. The Parties having stipulated to focus their activities in the next few months on issues
                                                       2
30
                                                   Proof of Service
     8896800.1 ME015-028
31
 1                directly related to the voluntary resolution of the claims asserted in the lawsuit, formal

 2                discovery is ordered stayed for a period of 8 months from the date of this Order (‘Stay

 3                Period”). During the Stay Period, each side will endeavor to voluntarily provide any

 4                relevant information that the other side may request in attempting to reach a voluntary

 5                resolution of the claims. However, nothing in this Order shall preclude any Party from

 6                seeking an order permitting formal discovery during the Stay period upon application

 7                to this Court and a showing of good cause.

 8
     IT IS SO ORDERED.
 9
10       Dated:       June 19, 2019                            /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         3
30
                                                  Proof of Service
     8896800.1 ME015-028
31
